Dismissed and Opinion filed September 12, 2002








Dismissed and Opinion filed September 12, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00586-CV
____________
 
SAM TEXAS, Appellant
 
V.
 
JONEE DELLON WILLIAMS, Appellee
 
 

 
On
Appeal from the County Civil Court at Law No. 2
Harris
County, Texas
Trial
Court Cause No. 740,555
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from a judgment signed February 26,
2002.  The notice of appeal was filed on
May 21, 2002.  To date, the filing fee of
$125.00 has not been paid.  No proper
affidavit of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
August 15, 2002, the Court issued an order stating that unless appellant paid
the appellate filing fee of $125.00 within fifteen days of the date of the
order, the appeal would be dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of August 15, 2002.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed September 12, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).